Application by the appellant for a writ of error coram nobis to vacate, on the *465ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 19, 2008 (People v Morgan, 48 AD3d 703 [2008]), affirming a judgment of the County Court, Rockland County, rendered August 12, 2003.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Santucci, Covello and Garni, JJ., concur.